Citation Nr: 1812196	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  10-33 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disorder (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1969 to December 1969. 

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2009 rating decision in which the RO denied service connection for a stomach condition, to include acid reflux and ulcers.  The Veteran filed a notice of disagreement (NOD) that some month.  A statement of the case (SOC) was issued in July 2010 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2010.

In March 2016, the Veteran and his wife, J.M., testified during a Board video- conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

As regards characterization of the appeal, the Board notes that, in January 2011, the Veteran filed a claim for service connection for a stomach condition, to include acid reflux and ulcers.  The record reflects a diagnosis of GERD, thus the Board has recharacterized the claim consistent with the diagnosis of record, as reflected on the title page.  

In July 2017, the Board remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny the claim (as reflected in the December 2017 supplemental SOC (SSOC)) and returned the matter to the Board for further appellate consideration.

While the Veteran previously had a paper claims file, this  appeal is now being processed utilizing the paperless, electronic Virtual Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  Although the Veteran asserts that his current GERD is related to his service, no gastrointestinal disability was shown in service or for many years thereafter and competent, probative opinion evidence addressing whether there exists a medical relationship between current GERD and the Veteran's service weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for GERD are not met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Pelegrini v. Principi, 18 Vet App. 112 (2004) and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ. Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this case, a March 2009 letter provided notice to the Veteran regarding the information and evidence needed to substantiate his claim.  This letter also informed the Veteran of what information and evidence must be submitted by him and what information and evidence would be obtained by VA, and also provided him with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The September 2009 rating decision reflects the initial adjudication of the claim after issuance of this letter. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, private treatment records, VA treatment records, and reports of VA examinations.  Also of record and considered in connection with the appeal is the transcript of the Veteran's Board hearing, along with various written statements provided by the Veteran and his representative.  The Board finds that no further action to develop this  claim,  prior to appellate consideration, is required.

With respect to the March 2016 Board hearing, the Board notes that the Veteran was afforded the opportunity to testify before the undersigned Veterans Law Judge.   During the hearing, the undersigned VLJ identified the claim herein decided, and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding and might substantiate the claims herein decided.  While the undersigned did not explicitly suggest the submission of any specific, additional evidence, following the hearing, additional development of the claim were undertaken, as a result of which additional evidence was added to the claims file.  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  The hearing was legally sufficient.  See Bryant v. Shinseki, 3 Vet. App. 488 (2010).  

As noted, the Board remanded this claim, July 2017.  Pursuant to that remand, updated VA treatment records were obtained.  The AOJ also sent a letter to the Veteran requesting that he provide, or provide sufficient information to enable VA to obtain, additional evidence pertinent to the claim; however, the Veteran has not identified any source(s) of existing, outstanding evidence pertinent to this claim.  Also, on remand,  an additional VA medical opinion was obtained in August 2017, and, as directed, the AOJ readjudicated the claim follow the receipt of additional evidence received.  Accordingly, the Board finds that the AOJ has substantially complied with its remand directives, such that no further action in this regard is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where Board's remand instructions were substantially complied with). 

In summary, the duties imposed by the VCAA have been considered and satisfied. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  As such, there is no prejudice to the Veteran in the Board proceeding to a decision on this claim, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its competency, credibility and probative value.  See Baldwin v. West, 13 Vet. App.  1, 8 (1999).

Certain chronic diseases shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (one year for arthritis), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of a medical nexus opinion) apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran contends that his GERD is the result of stress during service in Vietnam and that his GERD symptoms have continued since service.  In his Board hearing testimony, the Veteran reported he was treated for acid reflux in 1975 and that he self-treated his symptoms. 

However, considering the evidence of record in light of governing legal authority, the Board finds that the claim for service connection for GERD must be denied on the basis that competent, credible, and probative evidence fails to establish a medical nexus between current GERD and the Veteran's military service.

Service treatment records (STRs) reflect that the Veteran's March 1968 pre- induction examination and December 1969 separation examination revealed a normal abdomen and viscera.  In the report of medical histories provided in conjunction with the examinations, the Veteran denied frequent indigestion, stomach, liver, or intestinal trouble.  

Post-service private treatment records document that, in November 1994, the Veteran's abdominal pain was much better after he started taking Pepcid.  The physician notes the Veteran had an endoscopy in December 1993, which revealed acute gastritis.  A culture of a biopsy showed H-pylori on the biopsy, which was treated inadequately with probably Erythromycin.  He was treated with Amoxicillin, Metronidazole, Peptol Bismol, and Pepcid. 

A subsequent December 1994 private treatment record reflects the Veteran was feeling much better and had no complaints.  Since being on the antibiotic for possible H-pylori, he reported no dyspepsia and no pain at night.

A February 1995 private treatment record reflects the Veteran's epigastric pain resolved after he was treated with triple antibiotics.  He denied any complaints. 

A March 1995 private treatment record no longer indicated a diagnosis of peptic ulcer disease and H-pylori.  The Veteran denied having any complaints. 

In a February 2009 VA treatment record, the Veteran reported heartburn and belching/gas. 

A March 2011 VA treatment record provided a diagnosis of GERD. 

During a June 2016 VA examination, the Veteran reported he started having problems with GERD a year after discharge from service.  Reportedly, his symptoms got progressively worse until early 90s when he was put on different medication.  The VA examiner opined that it is less likely than not that the Veteran's GERD or ulcer was incurred in or caused by service.  The VA examiner explained that the separation examination in 1969 was silent for symptoms of GERD.  The examiner noted in a claim from January 2009, the Veteran stated that he has had a stomach condition, to include acid reflux and ulcers that is directly caused by the stress of war in Vietnam, and lay assertions from the Veteran and his wife that he had treatment for his stomach condition since the 70s.  The examiner explained that Pike Community Hospital no longer has his records in which he was hospitalized in the mid 70's for an upper and lower GI and found he had bleeding ulcers.  He noted that in the late 80's, the Veteran was seen by Dr. Dass in Waverly, OH who performed a scope test and biopsies, however, the provider is deceased and medical records are unavailable.   The examiner noted that the VA treatment records reflect a diagnosis of GERD in 2011.

In an August 2017 addendum opinion, the examiner again opined it is less likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service, or is otherwise medically related to service.  Although lay assertions from the Veteran and his wife indicate a stomach condition and complaints since the 1970s and 1980s, service treatment records are silent for a diagnosis and treatment of GERD.  The separation examination was negative for any gastrointestinal conditions including GERD.   Post -service, the Veteran was diagnosed with acute gastritis in 1993 after an endoscopy was done by Dr. Dass.  The biopsy results were positive for H. pylori, for which he received antibiotics.  The follow-up progress note from November 1994 reflects the improvement of his symptoms of epigastric pain and dyspepsia.  An upper GI series done in December 1993 were positive for peptic ulcer disease and the progress note from December 1994 shows Veteran's symptoms improved after receiving treatment for possible H. pylori, as the Veteran reported no dyspepsia and no pain at night.  The examiner noted that, in February 1995 the Veteran denied any dyspepsia and his epigastric pain resolved after treatment with triple antibiotic with an assessment of peptic ulcer disease resolved.  The March 1995 progress report shows the Veteran was followed for hypertension and he denied any other complaints.  There are no other encounters between 1995 and 2009 when he was seen in the VA on October 14, 2009 with symptoms of GERD controlled after taking Omeprazole daily since February 12, 2009 in the VA records.  The examiner opined that, therefore, it is less likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service, or is otherwise medically related to service, since his service treatment records are silent for a diagnosis and treatment for GERD and separation examination was negative for GERD in 1969.  In addition, the Veteran was diagnosed with acute gastritis in1993 that resolved with treatment at that time, resuming GERD treatment with Omeprazole since 2009.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for gastrointestinal disability is not warranted.

The above-cited evidence clearly documents that the Veteran has a current diagnosis of GERD.  However, the evidence of record fails to persuasively establish a medical relationship between current GERD and the Veteran's service.  As indicated, the service treatment records are devoid of were absent for any gastrointestinal complaints or disability.  There was no disease found upon separation from service, and the Veteran denied having stomach or intestinal trouble and was clinically evaluated as normal as to the abdomen and viscera.

With respect to post-service medical records, the first clinical evidence of GERD was in February 2009 with a confirmed diagnosis of GERD in 2011, more than 49 years after separation from service.  As the Veteran's diagnosed GERD is not listed as a chronic disease under 38 C.F.R. § 3.309(a), presumptive service connection is not available (see 38 C.F.R. §§ 3.307. 3.309) , and the Veteran cannot establish service connection solely on the basis of continuity of symptoms (see 38 C.F.R. § 3.303).  The Board also points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Furthermore, there is no competent, probative evidence or opinion to support a finding that there exists a medical nexus between the GERD diagnosed many years post service and service.  Rather, in the only medical opinions to address such questions, the VA clinician  who examined the Veteran and provided the June 2016 opinion and the August 2017 opinion explicitly rendered conclusions that weigh against a finding of service connection.  Such opinions clearly were based on examination of the Veteran and full consideration of the Veteran's documented medical history and the lay assertions of record.  The Board notes that although the June 2016 opinion relied largely on the lack of documented complaints, as discussed above, the August 2017 opinion provided additional explanation, as detailed above.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) ("the medical examiner cannot rely on the absence of medical records corroborating that injury to conclude that there is no relationship between the appellant's current disability and his military service.").  Thus, the June 2016 and August 2017 opinions, collectively, are supported by full, clearly-stated rationale and without reliance solely on the absence of documentation of complaints.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  Accordingly, the Board accords these opinions full probative weight on the medical nexus question.

Furthermore, as for any direct assertions by the Veteran, his wife, and/or his representative that there exists a medical relationship between the Veteran's claimed GERD and service, the Board finds that such assertions do not provide persuasive evidence in support of the claim.  The matter of the medical etiology of the disability here at issue is one within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to report matters experienced and observed, and to provide opinions on some limited medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the etiology of the GERD at issue is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons may be competent to identify a broken leg, but are not competent to diagnose cancer).  As none of the above-referenced individuals is shown to be other than a layperson without appropriate training and expertise, none is competent to render a probative (i.e., persuasive) opinion the medical matters upon which this claim turns.  Id.  As such, in connection with this claim, lay assertions as to the etiology of the disability at issue have no probative value. 

For all the foregoing reasons, the Board finds that, the claim for service connection for GERD must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for GERD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


